OPINION
By BARTLETT, J.
BOARD OF LIQUOR CONTROL ORDER (REJECTING APPLICATION FOR D-5 PERMIT), — REVERSED.
This is an appeal under §154-73 GC, seeking reversal of the order of the Board of Liquor Control, affirming the order of the Director of Liquor Control, rejecting the application for a D-5 permit.
This order is based on arrests for street begging and being common prostitutes, said arrests being at the permit premises, under the Cincinnati ordinance making it the duty of police *351officers to arrest such characters wherever found. Not a single arrest cited, is based on any misconduct on the permit premises. The permit holder has no responsibility to enforce the ordinance, and no duty under the law, to refuse food or drink to such people, who do not misconduct themselves on the permit premises. In the case of Clouston, etc., et al. v Board of Liquor Control, et al, No. 181,856, this court, through Reynolds, J., ruled Section 3 of Regulation 12 of said Board of Liquor Control was invalid. This part of Regulation 12 provided:
“In determining whether to grant or refuse a permit the Department shall consider environmental factors affecting the maintenance of public decency, sobriety, and good order, * * * ”
The Court finds the order of the Board of Liquor Control is not supported by reliable, probative and substantial evidence, and is not in accordance with law.
The Court, therefore, reverses the order of said Board and sustains the appeal herein; and orders the said D-5 permit be issued.
Entry accordingly reserving the exceptions of counsel for said Board.